UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6778



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ARLENE HOWARD HALL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-01-178; CA-05-123-1-V)


Submitted:   November 22, 2005            Decided:   December 5, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arlene Howard Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Arlene Howard Hall, a federal prisoner, seeks to appeal

the district court’s order denying relief on her motion filed under

28 U.S.C. § 2255 (2000).              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue    absent     “a   substantial      showing     of   the   denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).            A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find     that      the    district      court’s       assessment     of    her

constitutional      claims       is   debatable       or    wrong    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.            See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have independently

reviewed the record and conclude that Hall has not made the

requisite      showing.        Accordingly,      we    deny      a   certificate       of

appealability and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                           DISMISSED




                                        - 2 -